

Exhibit 10.1
AMENDMENT NO. 7
Dated as of December 19, 2016
to
CREDIT AGREEMENT
Dated as of September 12, 2014
THIS AMENDMENT NO. 7 (“Amendment”) is made as of December 19, 2016 and shall,
upon satisfaction of the conditions precedent set forth in Section 2 below be
effective as of the date hereof (the “Amendment No. 7 Effective Date”) by and
among AmTrust Financial Services, Inc., a Delaware corporation (the “Borrower”),
the financial institutions listed on the signature pages hereof and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), under
that certain Credit Agreement dated as of September 12, 2014, by and among the
Borrower, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain modifications to the Credit
Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to Credit Agreement. Effective as of the Amendment No. 7 Effective
Date but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement is hereby amended as follows:
(a)    Section 6.01(n) of the Credit Agreement is amended to delete the
references to “Regulated Insurance Subsidiary” appearing therein and replace
each such reference with a reference to “Regulated Insurance Company”.
(b)    Section 6.01 of the Credit Agreement is amended to (1) delete the “and”
at the end of clause (w) thereof, (2) replace the period at the end of clause
(x) thereof with “; and” and (3) insert a new clause (y) therein as follows:
(y)    Indebtedness of Regulated Insurance Companies owing to the Federal Home
Loan Bank in an aggregate principal amount not exceeding $500,000,000 at any
time outstanding.









--------------------------------------------------------------------------------




(c)    Section 6.02 of the Credit Agreement is amended to (1) delete the “and”
at the end of clause (l) thereof, (2) replace the period at the end of clause
(m) thereof with “;” and (3) insert new clauses (n) and (o) therein as follows:
(n)    Liens to secure intercompany loans permitted by Section 6.01(f); provided
that the aggregate principal amount of all Indebtedness secured by such Liens
shall not exceed $200,000,000 at any time outstanding; and
(o)    Liens securing Indebtedness permitted under Section 6.01(y); provided
that (i) such Liens do not at any time encumber any property other than the
property of the Regulated Insurance Company that is the obligor on such
Indebtedness (the “Obligor RIC”) and (ii) the collateral granted by such Obligor
RIC in respect of such Liens does not exceed the maximum amount of collateral
(including, without limitation, by reference to a percentage of admitted assets
or capital and surplus) permitted by such Obligor RIC’s Applicable Insurance
Regulatory Authority to be granted in respect of such Indebtedness owing to the
Federal Home Loan Bank.
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (a) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent and (b) payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced, the reasonable fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof and as set forth herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement,




2

--------------------------------------------------------------------------------




the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)    This Amendment shall be a Loan Document.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
[Signature Pages Follow]




3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


AMTRUST FINANCIAL SERVICES, INC.,
as the Borrower


By: /s/ Harry Schlachter            
Name: Harry Schlachter
Title: Assistant Treasurer




JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as Issuing Bank and as Administrative Agent


By: /s/ Hector J. Varona            
Name: Hector J. Varona
Title: Executive Director




KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ James Cribbet            
Name: James Cribbet
Title: Senior Vice President




LLOYDS BANK PLC,
as a Lender


By: /s/ Erin Walsh            
Name: Erin Walsh
Title: Assistant Vice President - W004


By: /s/ Dennis McClellan        
Name: Dennis McClellan - M040
Title: Assistant Vice President




ASSOCIATED BANK,
as a Lender


By:/s/ Edward J. Chidiac        
Name: Edward J. Chidiac
Title: Senior Vice President




Signature Page to Amendment No. 7 to
Credit Agreement dated as of September 12, 2014
AmTrust Financial Services, Inc.

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a Lender


By: /s/ Cindy Tse            
Name: Cindy Tse
Title: Authorized Signatory




THE PRIVATEBANK AND TRUST COMPANY, as a Lender


By: /s/ Austin G. Love            
Name: Austin G. Love
Title: Associate Managing Director




Signature Page to Amendment No. 7 to
Credit Agreement dated as of September 12, 2014
AmTrust Financial Services, Inc.